Citation Nr: 1120614	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  05-34 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected residuals of a gunshot wound to the left foot with traumatic arthritis, talocalcaneal joint.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by which the RO, in pertinent part, denied entitlement to an evaluation in excess of 20 percent for the service-connected residuals of a gunshot wound to the left foot with traumatic arthritis, talocalcaneal joint.  

In November 2008, the Board remanded this matter for further development, which has been accomplished satisfactorily.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The service-connected residuals of a gunshot wound to the left foot with traumatic arthritis, talocalcaneal joint, are manifested by weakness, fatigability, paresthesias, and the need for specially made shoes.

CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 percent, but no higher, for the Veteran's service-connected residuals of a gunshot wound to the left foot with traumatic arthritis, talocalcaneal joint have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2004 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, notice consistent with the Court's holding in Dingess was provided in January 2009.  Any defect as to the timing of the VCAA notice was cured because the RO readjudicated the claim in the July 2010 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).


VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA treatment records, and private medical records.  The Veteran was afforded VA medical examinations in furtherance of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of a gunshot wound to the left foot with traumatic arthritis, talocalcaneal joint has been rated 20 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5273.

Arthritis, due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003 (degenerative arthritis), arthritis of a major joint is rated under the criteria for limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  For the purpose of rating disabilities due to arthritis, the ankle is considered a major joint.  38 C.F.R. § 4.45(f) (2010).

Under Diagnostic Code 5273, malunion of the os calcis or astragalus is rated 10 percent disabling with moderate deformity and 20 percent disabling with marked deformity.  There is no higher rating under Diagnostic Code 5273.

The only schedular provision related to the ankles specifically and that provides of an evaluation in excess of 20 percent is Diagnostic Code 5270, which deals with ankylosis.  Under this provision, a 20 percent evaluation is assigned for plantar flexion is less than 30 degrees.  A 30 percent evaluation is assigned when plantar flexion is between 30 and 40 degrees or when dorsiflexion is between zero and 10 degrees.  A 40 percent rating is warranted if plantar flexion is more than 40 degrees or dorsiflexion is at more than 10 degrees with abduction, adduction, inversion, or inversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

In 1967, the Veteran sustained a gunshot wound to the left os calcis, and he has had approximately six corrective surgeries since that time.

An October 2004 private medical report indicates that the Veteran presented with complaints of left heel and hindfoot pain.  The Veteran reported increasing left ankle pain and stiffness as well as an altered gait.  Objective examination revealed a left-sided limp.  There was limited left ankle dorsiflexion.  There was a deep scar over the left heel.  There was some decreased sensation.  X-ray studies revealed significant degenerative changes, residual metal fragments, osteophytes, and anterior ankle impingement.  

On VA examination in January 2005, the Veteran reported increasingly worse left ankle pain.  On objective examination, the examiner noted no left heel raising capacity.  Left ankle range of motion was as follows: 30 degrees of plantar flexion, 10 degrees of dorsiflexion, five degrees of inversion, and 10 degrees of eversion.  There was pain on range of motion but no decrease in range of motion on repetition.  The examiner diagnosed degenerative arthritis of multiple joints of the left foot.  

On VA examination in April 2010, the Veteran reported left heel and left ankle pain and stiffness while standing, walking, and at rest.  Fatigability, lack of endurance, and weakness were present with standing and walking.  The Veteran required corrective shoes and used a cane.  On objective examination, the examiner noted no swelling or instability.  There was pain on range of motion, and significant tenderness to palpation.  The examiner noted weakness.  There were paresthesias with palpation of the lateral heel region and lateral ankle region.  There was a gross soft tissue deficit laterally secondary to debridement.  The examiner observed an antalgic gait.  The Veteran was not employed pursuant to retirement in 2003.  He was a teacher's aide and substitute teacher by profession.  The examiner commented that the Veteran's disability appeared to have progressed with increased physical limitations related to reduced range of motion, hyperaesthesia to the lateral heel and ankle, and long term consequences of gait limitation.  In an addendum to the original examination report, the examiner noted that the Veteran could stand for 15 to 30 minutes and could walk one quarter of a mile.  He used a cane and corrective shoes.  Left ankle range of motion was as follows: dorsiflexion zero to 10 degrees, plantar flexion zero to 20 degrees with pain following repetitive motion.  However, repetitive motion did not cause further limitation of left ankle motion.  The examiner noted that the Veteran retired in 2003 due to health problems which included the left ankle.  The examiner diagnosed left ankle traumatic arthritis - comminuted fracture of the calcaneus status-post gunshot wound.  The examiner noted that the Veteran's left ankle disability would have an impact upon employment due to decreased mobility and strength.  The Veteran had only mild to moderate problems performing the activities of daily living.  

A review of the evidence does not show left ankle ankylosis.  As such, an increased rating under Diagnostic Code 5270 is not warranted.  38 C.F.R. § 4.71a.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5010-5273.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Here, as symptomatology is not limited to the left ankle and it actuality involves the entire left hindfoot, and especially the heel, the Board is of the opinion that the Veteran's disability picture is better rated under Diagnostic Code 5284, which pertains to other foot injuries.  Under Diagnostic Code 5284, a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent evaluation is warranted for moderately severe foot injuries, and a 30 percent evaluation is warranted for severe injuries.  38 C.F.R. § 4.71a.  The Board is of the opinion that the 30 percent evaluation is warranted during the entire appellate period for although the Veteran's disability picture appears to have worsened during this time, at no time has it been less than "severe" in nature.  Hart, supra.  

The Board observes that the words "severe," "moderately severe," and "moderate" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mathematical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  "Moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary (1988).  "Severe" is generally defined as "of great degree: serious."  Id.  

The Veteran experiences left hindfoot and ankle pain, weakness, and fatigability.  There are paresthesias, and the Veteran is limited in his ability to stand for long periods or walk any material distances.  He uses a cane and requires special shoes.  There is tissue damage due to scarring.  As such, when considered in the totality, the left foot disability is severe in nature, warranting a 30 percent evaluation under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  The Board observes that a higher 40 percent evaluation is not for application under Diagnostic Code 5284 because such a rating would necessitate loss of use of the left foot, which has not been shown.  The Board finds no other provision that is more appropriate for rating the Veteran's service-connected left lower extremity disability.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2010) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2010) provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  The Board observes that additional compensation under these provisions is not warranted because the foregoing manifestations, to the extent they are present, have been taken into consideration in assigning the 30 percent disability rating for a "severe" disability picture.  

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating due to individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The April 2010 VA examiner noted that the present disability would have some impact upon the Veteran's employment if he were presently employed.  The Board, however, finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable due to the left foot disability for which the increased rating is sought.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left lower extremity disability with the established criteria found in the rating schedule for other injuries of the foot shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.  See also 38 C.F.R. § 4.3; Gilbert, supra.


	(CONTINUED ON NEXT PAGE)







ORDER

An evaluation of 30 percent for service-connected residuals of a gunshot wound to the left foot with traumatic arthritis, talocalcaneal joint, is granted subject of the law and regulations governing the payment the veterans' benefits.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


